Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, line 1, “fam” should read –fan--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12, 13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAP 2017/0122329 (Son et al. hereinafter).
With regard to claim 1, Son et al. discloses a mixed flow fan module, comprising: 
a fan housing (150) having an outer surface that is curved along a circumferential direction and defining an operation space; 
a fan (24) rotatably disposed inside of the fan housing (150); and 
a fan base (140) coupled to the fan housing (150) and configured to guide air in a direction toward the fan (24), wherein the fan housing (150), the fan (24), and the fan base (140) are coupled together to form a module.
With regard to claim 2, Son et al. discloses the mixed flow fan module of claim 1, wherein the fan housing (150) comprises: 
a support plate (154) disposed at a center of the fan housing (150); 
a connecting supporter (156) that extends outward from the support plate (154) in a radial direction; and 
a side supporter (152) that is spaced apart from the support plate (154), connected to the connecting supporter (156), and having a circular curved surface along an outer circumference thereof.
With regard to claim 3, Son et al. discloses the mixed flow fan module of claim 2, wherein the fan housing (150) further comprises a protrusion mounting groove defined on a lower surface of the side supporter (152), having a concave shape, and to which a coupling protrusion (146) of the fan base (140) is coupled (see Annotated Figures 12 and 13 below).

    PNG
    media_image1.png
    401
    413
    media_image1.png
    Greyscale

Annotated Fig. 13 of Son et al.

    PNG
    media_image2.png
    324
    612
    media_image2.png
    Greyscale

Annotated Fig. 12 of Son et al.
With regard to claim 4, Son et al. discloses the mixed flow fan module of claim 2, wherein the fan housing (150) further comprises an inner guide that protrudes inward from the side supporter (152) and having a first inclined surface, wherein an inner diameter of the first inclined surface decreases toward the fan base (140) (see second Annotated Fig. 12 of Son et al. below).

    PNG
    media_image3.png
    329
    503
    media_image3.png
    Greyscale

2nd Annotated Fig. 12 of Son et al.
With regard to claim 5, Son et al. discloses the mixed flow fan module of claim 2, wherein the fan housing (150) further comprises a wire guide disposed on a side surface of the connecting supporter (156) and configured to support a lower side of a wire to move the wire along the side surface of the connecting supporter (156).
It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 6, Son et al. discloses the mixed flow fan module of claim 1, wherein the fan (24) comprises: 
a hub (24a) configured to be disposed at a center of the fan housing (150) and rotated by receiving external power; 
a plurality of fan blades (24b) each having a first end connected to the hub (24a) and spaced apart from one another by an equal distance along an outer circumferential surface of the hub (24a); and 
a shroud (24c) connected to a second end of each of the plurality of fan blades (24b), having an annular shape, and spaced apart from the fan base (140).
With regard to claim 7, Son et al. discloses the mixed flow fan module of claim 6, wherein an outer diameter of the hub (24a) and an inner diameter of the shroud (24c) each decreases from an upper side thereof to a lower side thereof.  
With regard to claim 12, Son et al. discloses the mixed flow fan module of claim 6, wherein the shroud (24c) further comprises an inlet protrusion (24c-1) defined at a lower side of the shroud (24c), and wherein the inlet protrusion (24c-1) has a ring shape, extends downward, and is spaced apart from the fan base (140) by a predetermined distance.
With regard to claim 13, Son et al. discloses the mixed flow fan module of claim 12, wherein the fan base (140) comprises: 
a base plate (142) having a plate shape, that extends annularly, and defining a hollow at a central portion through which air moves; and 
a bell mouth (144) having an annular shape, disposed along an inner side of the base plate (142) facing the hole, defining a groove concave upward, and surrounding a lower side of the inlet protrusion (24c-1) (Fig.’s 6 and 12).
With regard to claim 16, Son et al. discloses a portable air purifier including the mixed flow fam module of claim 1.
With regard to claim 17, Son et al. discloses a portable air purifier comprising: 
a mixed flow fan module, the portable air purifier comprising: 
a mixed flow fan module comprising a fan housing (150) having an outer surface that is curved along a circumferential direction and defining an operation space, a fan (24) rotatably disposed inside of the fan housing (150), and a fan base (140) coupled to the fan housing (150) and configured to guide air toward the fan (24); 
a housing defining a cylindrical inner flow path in contact with the fan housing (150) and that extends vertically, configured to accommodate the mixed flow fan module, and comprising an inlet defined at a lower portion of the mixed flow fan module and through which air is suctioned; and 
a filter (10) accommodated inside of the housing, disposed on at least one of a lower surface or an upper surface of the mixed flow fan module, and configured to purify air.
With regard to claim 18, in that claim 18 is substantially the same as the combination of claims 2 and 4, claim 18 is similarly rejected.
With regard to claim 19, on that claim 19 is substantially the same as claim 6, claim 19 is similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. in view of KR 2019 0038978 (Kim hereinafter).
With regard to claim 22, Son et al. discloses all of the limitations except for a battery configured to provide power to the mixed flow fan module.
Kim discloses an air cleaning apparatus that uses a battery as an additional power supply (see English translation of The Abstract, supplied by Applicant).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Son et al. by using a battery as a power supply as taught in Kim for the purposes of providing a backup power supply as well as increasing the portability of the apparatus of Son et al.
Allowable Subject Matter
Claims 8-11, 14, 15, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2022/0186950 and 2022/0128281 and USP’s 11,524,254, 11,525,589 and 11,525,588 all disclose air purifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745